           Case 7:20-mj-12317-UA Document 3 Filed 11/19/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 United States District Courthouse
                                                 300 Quarropas Street
                                                 White Plains, New York 10601


                                                 November 19, 2020


Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

              Re: United States v. John Mueser
                  20 Mag. 12317

Dear Judge McCarthy:

               The defendant in the above-referenced Complaint was arrested this morning.
Accordingly, the Government requests that the Complaint be unsealed.

                                                 Respectfully,

                                                 AUDREY STRAUSS
                                                 Acting United States Attorney


                                           By:    _______________________
                                                 ___
                                                   _ _ _ __________ __ _______
                                                 Marcia
                                                  M i S    S. C
                                                              Cohen
                                                                h
                                                 Assistant U.S. Attorney
                                                 (914) 993-1902


SO ORDERED:

___________________________________
   _______________________  _       11-19-2020
JUDITH C. McCARTHY
United States Magistrate Judge
